       Case 3:20-cr-00041-JAJ-SBJ Document 23 Filed 03/10/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF IOWA
                            DAVENPORT DIVISION


UNITED STATES OF AMERICA,
                                                        No. 3:20cr00041-01-JAJ
       Plaintiff,
      vs.

CHRISTOPHER LEE SCHULTZ,                                CORRECTED
                                                 ORDER AMENDING JUDGMENT
       Defendant.


      This matter comes before the court pursuant to the Judgment [Dkt. 13] entered in
this case on July 9, 2020.   It has been brought to the court's attention that the Judgment
contained an incorrect USM number.
      Upon the foregoing,
      IT IS ORDERED that the Judgment entered on July 9, 2020, is hereby amended to
reflect that the correct USM number for defendant Christopher Lee Schultz is 19039-030.
      DATED this 10th day of March, 2021.
